Dismissed and Memorandum Opinion filed August 19, 2004








Dismissed and Memorandum Opinion filed August 19,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00427-CV
____________
 
IDA GUERRA,
Individually and a/n/f Lee Guerra and 
JUANA BERRERA, Individually and
a/n/f Francisco Uresti, Appellants
 
V.
 
TEXAS
DEVELOPMENT INVESTORS, LLC, REALTY CENTER MANAGEMENT, INC., HOUSTON HUNTERS
PATROL, and 
EDUARDO TORRES, Appellees
 

 
On Appeal from the
55th District Court
Harris County, Texas
Trial Court Cause
No. 02-42017
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a summary judgment signed February 24,
2004.  On August 11, 2004, appellants
filed a motion to dismiss the appeal.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed August 19, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.